WHATLEY, Judge.
The Mother, D.R., appeals an order adjudicating her daughters, D.L. and A.L., dependent. In the order adjudicating the children dependent, the trial court found that the Mother’s behavior created an environment which has resulted in harm to the children and which has the potential to seriously worsen. However, the Department of Children and Family Services and the Guardian ad Litem acknowledge that this finding is not supported by the evidence. Further, while there was testimony at the hearing concerning one incident of corporal punishment, which did not result in a serious injury, both the Department and the Guardian ad Litem correctly concede that the case should be reversed. See In re O.C., 934 So.2d 623, 627-28 (Fla. 2d DCA 2006) (noting that one single incident of a serious bruise on the buttock of a child will not support a finding of dependency and that, typically, evidence establishing a pattern of excessive punishment or a single punishment resulting in a more serious injury is required).
Accordingly, we reverse the order adjudicating D.L. and A.L. dependent.
Reversed.
FULMER and SILBERMAN, JJ., Concur.